DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 11/16/21.
	Applicant’s amendment to claims 1 and 3-5 is acknowledged.
	Applicant’s cancellation of claims 2 is acknowledged.
	Applicant’s addition of new claims 21 and 22 is acknowledged.
	Claims 1 and 3-21 are pending and claims 5-8 are withdrawn.
Claims 1, 3, 4 and 9-21 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Chung et al., US Publication No. 2020/0251688.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, the limitation “a uniform material” is indefinite.  A review of Applicant’s original specification does not contain the word “uniform”.  The metes and bounds of “a uniform material” is unclear in light of Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 9, 13 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., US Publication No. 2017/0062674 A1 (of record) in view of Sato, US Publication No. 2015/0060815 A1.


1. A light-emitting device comprising (see fig. 7 and 13): 
	a bank structure (400); 
	an emissive cavity (300) disposed within the bank structure; and 
	a filler material layer (520+800+600) disposed within the bank structure (400) and on a light-emitting side of the emissive cavity (300); 
	wherein an emitting side surface (e.g. top surface) of the filler material layer (520+800+600) opposite from the emissive cavity (300) is a non-planar emitting side surface; and 
	wherein the emitting side surface is shaped such that the filler material layer (520+800+600) includes a first region of positive curvature (e.g. along portion 800 of (520+800+600)) and a second region of negative curvature (e.g. along portion 600 of (520+800+600))… See Kwon at para. [0001] – [0116], figs. 1-15.

	Regarding claim 1:
	The limitation “…and the first region of positive curvature is positioned to internally reflect a portion of the light emitted from the emissive cavity…” is considered a functional limitation.  Since Kwon’s first region of positive curvature (e.g. along portion 800 of (520+800+600)) is positioned directly over the center of the emissive cavity (300) in a manner similar to Applicant’s fig. 4, it is capable of the function of internally reflecting a portion of the light emitted from the emissive cavity.

	The limitation “…and the second region of negative curvature is positioned to output the portion of the light that is internally reflected by the first region of positive curvature” is considered a functional limitation.

	In an analogous art, Sato, in fig. 6 and fig. 8, teaches a pixel separating layer (14) disposed between adjacent pixels (R, G, B) outputs a portion of light (L) that is internally reflected (e.g. reflected by 40).  The pixel separating layer (14) has a negative curvature, similar to Kwon.  See Sato at para. [0075] – [0076].
	Based on the teachings of Sato, one of ordinary skill in the art would recognize that Kwon’s  second region of negative curvature that is a pixel separating layer between adjacent pixels is capable of the function of “output[ting] the portion of the light that is internally reflected by the first region of positive curvature”, recited in the claim.

	Kwon further teaches:
3. The light-emitting device of claim 1, (see fig. 7) wherein the second region of negative curvature (e.g. along portion 600 of (520+800+600)) is located adjacent to the bank structure (400) and the first region of positive curvature (e.g. along portion 800 of (520+800+600)) is located centrally relative to the second region of negative curvature, para. [0088] – [0089], also see fig. 13.

4. The light-emitting device of claim 1, (see fig. 7) wherein the first region of positive curvature (e.g. along portion 800 of (520+800+600)) is configured as a single element of positive curvature. para. [0088] – [0089], also see fig. 13.

9. The light-emitting device of claim 1, wherein a non-emitting side surface (e.g. bottom surface) of the filler material layer (520+800+600) adjacent to the emissive cavity (380) is a planar 

13. The light-emitting device of claim 1, wherein the emissive cavity (380) is disposed on a substrate (101), and the emissive cavity is a top emitting device that emits light in a direction opposite from the substrate (e.g. Obvious top emitting because bottom electrode 510 is reflective and top electrode 530 is transparent).

20.  The light-emitting device of claim 1, wherein the filler material layer is a uniform material (e.g. Uniform because the same material (520+800+600) is used uniformly across each of the pixels.  Also see the 35 U.S.C. 112 rejection above.)

21.  The light-emitting device of claim 1, wherein the filler material layer (e.g. portions 520, 800 of (520+800+600)) is disposed entirely between opposing inner surfaces of the bank structure (400)  (The claim does not require an entirety of the filler material layer to be disposed entirely between the bank.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kwon with the teachings of Sato because “the prevention of the color mixture in the organic electroluminescent display device 1 can be realized”.  See Sato at para. [0076].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Sato, as applied to claim 1 above, in view of Sim et al., US Publication No. 2020/0373366 A1 (of record)


Kwon and Sato teach all the limitations of claim 1 above, and Kwon further teaches:
10. The light-emitting device of claim 1, wherein the bank structure has a surface that faces the filler material layer that is specular reflective or light scattering (e.g. Bank 400 may include a material scattering and/or reflecting light at para. [0076])

	In an alternative interpretation of claim 10, the reference Sim is being introduced.
	In an analogous art, Sim, in fig. 4, teaches a bank layer (440) having a top surface that is light scattering.  See Sim at para. [0119] – [0126].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kwon with the teachings of Sim because “Accordingly, it is possible to increase the light extraction efficiency of the light emitting display apparatus…”  See Sim at para. [0126].

	Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Sato, as applied to claim 1 above, in view of Bessho et al., US Publication No. 2015/0077966 A1 (of record).

	Regarding claims 11-12:
	Kwon and Sato teach all the limitations of claim 1 above, and Kwon further teaches materials for the filler material layer (520+800+600) at para. [0069], [0082], [0084].
	Portion 800 of filler material layer (520+800+600) may comprise polyvinyl chloride (PVC) at para. [0084].
	Bessho teaches polyvinyl chloride has a refractive index of 1.6 at para. [0113].


	Regarding claim 14:
	Kwon teaches further comprising a planarizing material layer (700) disposed on the filler material layer.  The planarizing material layer (700) may comprise acryl at para. [0078].
	Bessho teaches acryl has a refractive index of 1.49 at para. [0113].
	Thus, Kwon teaches a planarizing material layer (e.g. 700, acryl with RI of 1.49) that has a refractive index that is less than a refractive index of the filler material layer (e.g. portion 800 of (520+800+600) comprising PVC with RI of 1.6), as recited in the claim.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kwon with the teachings of Bessho because the refractive index of PVC and acryl is a property that has been measured and is well known in the art.

	Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Sato and Bessho, as applied to claim 1 above, in view of Saneto et al., US Publication No. 2009/0243477 A1.

	Regarding claim 15:
	Kwon, Sato and Bessho teach all the limitations of claims 1 and 14 above, and Kwon further teaches the planarizing material layer (700) is a light scattering layer at para. [0078].
	Kwon does not expressly teach the planarizing material layer has a refractive index between 1.0 and 1.2.
para. [0074].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kwon with the teachings of Sanetto because “When the refractive index is 1.6 or higher, the difference in refractive index becomes small between the light scattering layer and particles. As a result, light scattering effects are reduced, not attaining improved light extraction efficiency.”  See Sanetto at para. [0074].

	Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Sato and Bessho, as applied to claim 1 above, in view of Cox, US Publication No. 2008/0297029 A1.

	Regarding claim 16:

	Kwon teaches the planarizing material layer (700) is a light scattering layer at para. [0078].
	In analogous art, Cox teaches a planarizing layer comprises a light scattering layer (22) and a layer of air (18).  See Cox at fig. 1, para. [0048] – [0049]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kwon with the teachings of Cox to form a planarizing layer to comprise a layer of air because Cox teaches incorporating a gap with air enables desiccating material to be applied to the light emitting device.  See Cox at para. [0011].

	Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Sato and Bessho, as applied to claim 1 above, in view of Abe, US Publication No. 2017/0162607 A1 (of record).

	Regarding claim 17:
	Kwon, Sato and Bessho teach all the limitations of claims 1 and 14 above, but do not expressly teach further comprising a top substrate disposed on the planarizing material layer.
	In an analogous art, Abe, in fig. 6A, teaches further comprising a top substrate (117/119) disposed on a planarizing material layer (116).  See Abe at para. [0101], para. [0139].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kwon with the teachings of Abe because a color filter enables “…selectively transmitting visible light of wavelength regions corresponding to one of the colors red (R), green (G), blue (B).”  See Abe at para. [0139].

s 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Sato, as applied to claim 1 above, in view of Chen et al., US Publication No. 2019/0172978 A1 (of record).

	Regarding claims 18-19:
	Kwon and Sato teach all the limitations of claim 1 above, and Kwon further teaches or suggests the emissive cavity includes an inorganic emissive layer at para. [0067].
	Kwon does not expressly teach the emissive cavity includes a quantum dot emissive layer or an organic emissive layer.
	In an analogous art, Chen teaches the active layer of an emissive cavity may comprise organic material, inorganic material or quantum dot material.  See Chen at para. [0027].
	Therefore, because these organic material, inorganic material or quantum dot material were art-recognized equivalent materials for an active layer of an emissive cavity, one of ordinary skill in the art would have found it obvious to substitute inorganic material for quantum dot material or organic material.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kwon with the teachings of Chen because providing more than one material selection for the active layer of an emissive cavity enables greater flexibility in raw materials and semiconductor manufacturing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
7 January 2022